                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION, CLEVELAND

----------------------------------------------------------x
In re:                                                    :   Case No. 17-17245
                                                          :
CHOWDER GAS STORAGE FACILITY, LLC :
                                                          :
   an Ohio limited liability company,                     :   Chapter 11
                                                          :
                  Debtor.                                 :
                                                          :
                                                          :   Judge Arthur Harris
                                                          :
----------------------------------------------------------x
In re:                                                    :   Case No. 17-17246
                                                          :
LAKE SHORE GAS STORAGE,INC.                               :
                                                          :
   an Ohio corporation,                                   :   Chapter 11
                                                          :
                  Debtor.                                 :
                                                          :
                                                          :   Judge Arthur Harris
                                                          :
----------------------------------------------------------x
ANTHONY J. DeGIROLAMO, TRUSTEE                            :
                                                          :   Adversary Proceeding No. 18-1033
                  Plaintiff,                              :
                                                          :
         v.                                               :
                                                          :
FIRST NATIONAL BANK OF                                    :
PENNSYLVANIA, successor by merger to                      :




18-01033-aih         Doc 25      FILED 12/10/18           ENTERED 12/10/18 11:18:49       Page 1 of 3
PARK VIEW FEDERAL SAVINGS BANK                            :
                                                          :
                  Defendant.                              :
----------------------------------------------------------x

                                    STIPULATION OF DISMISSAL

         Now comes Anthony J. DeGirolamo, Trustee and Plaintiff in the above-captioned adversary

proceeding, and First National Bank of Pennsylvania, successor by merger to Park View Federal

Savings Bank, by and through their respective under signed counsel and hereby submit this

stipulation of dismissal of the instant adversary proceeding pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), made applicable to adversary proceedings in bankruptcy pursuant to

Federal Rule of Bankruptcy Proceeding 7041.

         WHEREFORE, the instant adversary proceeding should be dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

                                                              Respectfully submitted,


/s/ Anthony J. DeGirolamo                                     /s/ Nathaniel R. Sinn
Anthony J. DeGirolamo (0059265)                               Matthew H. Matheney (0069974)
3930 Fulton Dr., N.W., Ste. 100B                              Gregory P. Amend (0081247)
Canton, Ohio 44718                                            Nathaniel R. Sinn (0088467)
Telephone: 330-305-9700                                       Buckingham, Doolittle & Burroughs, LLC
Facsimile: 330-305-9713                                       1375 E. 9th Street, Suite 1700
Email: ajdlaw@sbcglobal.net                                   Cleveland, Ohio 44114
                                                              Telephone: (216) 621-5300
PLAINTIFF                                                     Facsimile: (216) 621-5440
                                                              Email: mmatheney@bdblaw.com
                                                              nsinn@bdblaw.com gamend@bdblaw.com

                                                              COUNSEL FOR FIRST NATIONAL
                                                              BANK OF PENNSYLVANIA




                                                         2
164202


18-01033-aih         Doc 25      FILED 12/10/18           ENTERED 12/10/18 11:18:49      Page 2 of 3
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Stipulation was served via
regular U.S. Mail, postage prepaid, upon those listed below, this 10th day of December, 2018.

                                                           /s/ Anthony J. DeGirolamo
                                                           Anthony J. DeGirolamo

Matthew H. Matheney, Esq.
Gregory P. Amend, Esq.
Nathaniel R. Sinn, Esq.
Buckingham, Doolittle & Burroughs, LLC
1375 E. 9th Street, Suite 1700
Cleveland, Ohio 44114




                                               3
164202


18-01033-aih     Doc 25     FILED 12/10/18      ENTERED 12/10/18 11:18:49          Page 3 of 3
